Citation Nr: 0333922	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated at 10 percent disabling.

2.  Entitlement to an increased rating for lumbar disc 
disease, evaluated at 10 percent, prior to June 5, 1997.

3.  Entitlement to an increased rating for lumbar disc 
disease, evaluated at 20 percent, from June 5, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from May 1958 to May 1962, a 
period of ACDUTRA from September 1973 to June 1974, and 
active service from May 1988 to August 1991, with additional 
service in the Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).  
During the course of this appeal, the veteran has relocated 
and his claim is now being handled by the Philadelphia, 
Pennsylvania RO.     

In October 1992, an appeal was perfected as to the issues of 
entitlement to service connection for a right knee disability 
and for hearing loss; however, in writing in January 1993, 
the veteran withdrew his appeal as to these issues, 
therefore, they are no longer on appeal.

By rating action of October 2002, the evaluation of the 
veteran's service connected lumbar disc disease was increased 
to 20 percent effective June 5, 1997; however, as the 
increase was not effective back to the date of claim, the 
issues are as listed on the title page.

Hearings were held at the RO before local hearing officers in 
May 1994 and October 1995.




REMAND

In this case, the evidence is inadequate to fully evaluate 
the veteran as to the service connected lumbar disc disease, 
as during the course of this appeal, the rating criteria for 
intervertebral disc syndrome changed.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  The change was effective 
September 23, 2002. 

Additionally during the course of this appeal, the portion of 
the Schedule for Rating Disabilities - Musculoskeletal System 
(38 C.F.R. § 4.71a) that involves disabilities of the spine 
was changed.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
The change was effective September 26, 2003 and provides new 
criteria for rating disorders of the spine.  Additionally the 
sections for consideration have been renumbered from 
diagnostic codes 5235-5243.  These criteria should be 
considered by the RO prior to any Board decision.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Therefore, in light of the changes to the rating criteria for 
rating the spine, a new examination to fully evaluate the 
service connected back disability under the old and new 
regulations should be provided.  Consideration of orthopedic 
and neurologic findings are required.

For the issues on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  The provisions of 
the VCAA have not been provided to the veteran specifically 
as to the issues on appeal.  Therefore, to fully comply with 
the VCAA, on remand, the RO must assure that the provisions 
of this new Act are complied with, including the notification 
requirement set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Finally, by rating action of May 2001, entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability (TDIU) was denied, with notice 
to the veteran in that same month.  In a statement on January 
3, 2002, the veteran's representative indicated that 
reconsideration of the decision that denied entitlement to 
individual unemployability was requested; this can be 
considered as a notice of disagreement as to this issue.  The 
filing of a notice of disagreement starts the appellate 
process, and the claim of entitlement to TDIU must be 
considered in connection with the current appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  This matter must 
be remanded.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio; 
Paralyzed Veterans of America; Disabled 
American Veterans, supra, the U.S. Code 
provisions and any other applicable legal 
precedents.

2.  The veteran should be scheduled for 
appropriate VA examination(s) to 
determine the current severity of his 
service connected lumbar disc disease.  
Pertinent orthopedic and neurologic 
findings should be recorded.  The claims 
file should be made available and 
reviewed by the examiner(s) in connection 
with the examination(s).  The examiner(s) 
should be furnished with a copy of the 
new and old rating criteria, including 
the interim criteria for rating 
intervertebral disc syndrome.  All 
indicated special tests and studies 
should be accomplished and included with 
the examination report(s).  The 
examination report(s) must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria to be considered under the 
rating criteria (as currently constituted 
and as in effect prior to the recent 
changes).  

The examiner(s) should provide the 
current diagnoses of all back disability 
and indicate what is at least as likely 
as not related to the service connected 
disability.  Additionally, the 
examiner(s) should describe all vertebrae 
affected by wedging, and indicate whether 
an affected vertebra is at least as 
likely as not related to the service 
connected disability.  The underlined 
standard of proof should be utilized in 
formulating a response.  Functional 
impairment should be described as should 
the affect of the service connected back 
disability on employability.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for hypertension and for 
diseases and injuries of the spine).  
This should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter is 
not available, personnel at the medical 
center should certify to what address the 
letter was sent, and should certify that 
it was not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

4.  As to the disagreement with the issue 
of entitlement to a total disability 
rating based on individual 
unemployability due to service connected 
disability (TDIU), the RO should prepare 
and furnish to the veteran and his 
representative a Statement of the Case 
and afford him the opportunity to file a 
substantive appeal with regard to this 
issue.  To perfect an appeal a timely 
substantive appeal must be filed.  
Without such action, the Board does not 
have jurisdiction of the issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



